Citation Nr: 0924384	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  06-01 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than May 27, 2004, 
for the granting of special monthly compensation (SMC) based 
on the loss of use of a creative organ.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his brother-in-law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from December 1969 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Detroit, Michigan.  The Board issued a decision on 
the merits of the appellant's claim in September 2007.  The 
appellant was notified of that action and he appealed to the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court.  Upon reviewing the claim, and based 
on the Secretary's Motion for Remand, the Court vacated the 
September 2007 Board decision.  The claim was returned to the 
Board.

After reviewing the Joint Motion for Remand, the Board 
remanded the claim to RO via the Appeals Management Center 
(AMC).  That remand occurred in October 2008.  The claim has 
since been returned to the Board for review.  Unfortunately, 
the claim must once again be remanded (see below).  VA will 
notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

As noted above, the clam was remanded by the Board in October 
2008.  The purpose of that remand was to obtain VA medical 
treatment records located at the Battle Creek VA Medical 
Center (VAMC) and the Lansing VAMC.  The Court disagreed with 
an assessment previously made by the Board and concluded that 
the medical treatment records needed to be obtained because 
they may show that the appellant was complaining of or being 
treated for erectile dysfunction prior to the current 
effective date for special monthly compensation.  If that is 
the case, then an earlier effective date might be warranted.  
The records in question were for the time period extending 
from January 2000 to the present.  The claim folder indicates 
that the AMC, acting through the Huntington, West Virginia, 
RO, requested the records from both VAMCs. 

From the record, it appears that the Battle Creek VAMC 
responded to the request and provided additional medical 
records that have been included in the claims folder.  
However, there is no indication from the claims folder and 
any notes therein that the Lansing VAMC responded to the 
request from the Huntington RO.  Moreover, it appears that 
instead of submitting another request for records, the RO, 
acting on behalf of the AMC, simply returned the claim to the 
Board for processing.  

Upon reviewing the medical documents obtained after the 
Board's remand of October 2008, the Board is of the opinion 
that the requested information was not obtained.  In other 
words, upon reviewing the claims folder, it is the Board's 
opinion that the RO/AMC did not comply with the remand 
instructions.  In Stegall v. West, 11 Vet. App. 268 (1998), 
the Court held that a remand by the Board confers on a 
claimant, as a matter of law, the right to compliance with 
the remand orders, and that the Secretary of Veterans Affairs 
has a concomitant duty to ensure compliance with the terms of 
the remand.  As the requested medical documents were not 
obtained, the claim must be returned to the RO for the 
requested information.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the AMC for the following 
development:

1.  The RO/AMC should attempt to obtain 
all of the appellant's treatment records 
from the Lansing VAMCs for the time 
period extending from 2000 to the 
present.  Of particular interest are any 
records showing treatment for or 
complaints involving erectile 
dysfunction.  Once these records have 
been obtained, they should be associated 
with the claims folder for review.

2.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
38 C.F.R. § 4.2 (2008); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the RO/AMC should re-adjudicate the issue on 
appeal.  If the benefits sought on appeal remain denied, the 
appellant and the accredited representative should be 
provided a supplemental statement of the case (SSOC), 
including all the evidence received.  The SSOC must contain 
notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

